DETAILED ACTION
The present application, filed 06/10/2020, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duvvury et al. (“Duvvury”, US 6,125,021).
Re claim 1, Duvvury teaches an electrostatic discharge (ESD) protection device [10, Fig 1], the ESD protection device comprising: a primary ESD protection unit [15] electrically connected to a first node [12] and to a second node [22] and configured to shunt current in response to an ESD pulse received between the first and second nodes [Col 4, ln 55-56]; and a secondary ESD protection unit [27] electrically connected to the primary ESD protection unit and to the second node and configured to shunt current in response to the ESD pulse to keep an output voltage of the ESD protection device to be within a safe operating voltage range of a device to be protected [Col 4, ln 41-54].
Re claim 2, Duvvury teaches wherein an output voltage of the primary ESD protection unit is higher than the safe operating voltage range of the device to be protected [the second ESD unit discharges before the first ESD unit, therefore causing the voltage at the first ESD unit to be higher, Col 4, ln 41-56].
Re claim 4, Duvvury teaches wherein the secondary ESD protection unit comprises: a series resistor [32] electrically connected to the primary ESD protection unit; a capacitive coupling circuit [40] electrically connected to the series resistor; and a snap back circuit [28] electrically connected to the capacitive coupling circuit and to the second node [22].
Re claim 13, Duvvury teaches an electrostatic discharge (ESD) protection device [10, Fig 1], the ESD protection device comprising: a primary ESD protection unit [15] electrically connected to a first node [12] and to a second node [22], wherein an output voltage of the primary ESD protection unit is higher than a safe operating voltage range of a device to be protected [the second ESD unit discharges before the first ESD unit, therefore causing the voltage at the first ESD unit to be higher, Col 4, ln 41-56]; and a secondary ESD protection unit [27] electrically connected to the primary ESD protection unit and to the second node and configured to shunt current in response to an ESD pulse received between the first and second nodes to keep an output voltage of the ESD protection device to be within the safe operating voltage range of the device to be protected [Col 4, ln 41-54], wherein the secondary ESD protection unit comprises: a series resistor [32] electrically connected to the primary ESD protection unit; a capacitive coupling circuit [40] electrically connected to the series resistor; and a snap back circuit [28] electrically connected to the capacitive coupling circuit and to the second node.
Re claim 20, Duvvury teaches a method for operating an electrostatic discharge (ESD) protection device [10, Fig 1], the method comprising: receiving an ESD pulse at the ESD protection device [at 12, Col 4, ln 33-34]; in response to the ESD pulse, shunting current using a primary ESD protection unit [15] of the ESD protection device [Col 4, ln 55-56]; and in response to shunting current using the primary ESD protection unit, shunting current using a secondary ESD protection unit [15] of the ESD protection device to keep an output voltage of the ESD protection device to be within a safe operating voltage range of a device to be protected [Col 4, ln 41-54].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvvury in view of Lai et al. (“Lai”, US 2019/0326749).
Re claim 3, Duvvury teaches the limitations as applied to the claim above, but does not teach wherein the secondary ESD protection unit comprises a plurality of resistors and a plurality of transistors.
Lai teaches a device [Fig 3] wherein an ESD protection unit [200] comprises a plurality of resistors [R1, R2] and a plurality of transistors [M1, M2]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvvury to include the features of Lai because it is used to provide multiple current paths for static discharge, thus improving the utility of the device, which increases efficiency.

Claims 5, 6, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvvury in view of Disney et al. (“Disney”, US 2008/0029820).
Re claim 5, Duvvury teaches the limitations as applied to the claim above, but does not teach wherein the snap back circuit comprises: a transistor device; a first resistor electrically connected to a gate terminal of the transistor device and to a source terminal of the transistor device; and a second resistor electrically connected to a body of the transistor device and to the source terminal of the transistor device.
Disney teaches a device [Fig 1A] wherein a snap back circuit [100] comprises: a transistor device [101]; a first resistor [104] electrically connected to a gate terminal [G] of the transistor device and to a source terminal [S] of the transistor device; and a second resistor [105] electrically connected to a body [B] of the transistor device and to the source terminal of the transistor device. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvvury to include the features of Disney because it is used to allow the NMOS device to snapback due to parasitic NPN bipolar action act a reasonable low drain voltage, thus improving the utility of the device, which increases efficiency.
Re claim 6, Duvvury teaches the limitations as applied to the claim above, but does not teach wherein the transistor device comprises an NMOS transistor.
	Disney teaches wherein the transistor device comprises an NMOS transistor [paragraph 4]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvvury to include the features of Disney because it is used to allow the NMOS device to snapback due to parasitic NPN bipolar action act a reasonable low drain voltage, thus improving the utility of the device, which increases efficiency.
Re claim 12, Duvvury teaches the limitations as applied to the claim above, but does not explicitly teach wherein the device to be protected is electrically connected to the second node.
	Disney teaches [Fig 4] wherein the device to be protected [410, paragraph 52] is electrically connected to the second node [404, paragraph 52]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvvury to include the features of Disney because it is used as effective means to reduce ESD while using fewer components, thus improving the utility of the device, which increases efficiency.
Re claim 14, Duvvury teaches the limitations as applied to the claim above, but does not teach wherein the snap back circuit comprises: a transistor device; a first resistor electrically connected to a gate terminal of the transistor device and to a source terminal of the transistor device; and a second resistor electrically connected to a body of the transistor device and to the source terminal of the transistor device.
Disney teaches a device [Fig 1A] wherein a snap back circuit [100] comprises: a transistor device [101]; a first resistor [104] electrically connected to a gate terminal [G] of the transistor device and to a source terminal [S] of the transistor device; and a second resistor [105] electrically connected to a body [B] of the transistor device and to the source terminal of the transistor device. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvvury to include the features of Disney because it is used to allow the NMOS device to snapback due to parasitic NPN bipolar action act a reasonable low drain voltage, thus improving the utility of the device, which increases efficiency.
Re claim 17, Duvvury teaches wherein the capacitive coupling circuit comprises a capacitor [40, Col 4, ln 17-19].
Re claim 19, Duvvury teaches the limitations as applied to the claim above, but does not explicitly teach wherein the device to be protected is electrically connected to the second node.
Disney teaches [Fig 4] wherein the device to be protected [410, paragraph 52] is electrically connected to the second node [404, paragraph 52]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvvury to include the features of Disney because it is used as effective means to reduce ESD while using fewer components, thus improving the utility of the device, which increases efficiency.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvvury in view of Disney and Lai.
Re claim 9, Duvvury teaches the limitations as applied to the claim above, but does not teach wherein the capacitive coupling circuit comprises a PMOS transistor.
Lai teaches a device [Fig 7] wherein a capacitive coupling circuit [715] comprises a PMOS transistor [Mc1, Mc2, paragraph 58]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvvury to include the features of Lai because it is used to provide larger capacitance values than MIM or PIP capacitors, thus improving the utility of the device, which increases efficiency.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvvury in view of Disney and Van Wijmeersch (US 8,922,960).
Re claim 18, Duvvury teaches the limitations as applied to the claim above, but does not teach wherein the capacitive coupling circuit comprises a reverse biased diode.
Van Wijmeersch teaches a device [Fig 2] wherein a capacitive coupling circuit [102] comprises a reverse biased diode [Col 4, ln 38-49]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvvury to include the features of Van Wijmeersch because it is known in the art that reversed biased diodes have an inherent capacitance as charge is collected on each side of the junction where there is no conduction, thus improving the utility of the device while reducing unnecessary electrical components, which increases efficiency.

Allowable Subject Matter
Claims 7, 8, 10, 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or disclose:
Re claim 7 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein a drain terminal of the NMOS transistor is electrically connected to the series resistor” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 10 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein a gate terminal of the PMOS transistor is electrically connected to a gate terminal of the NMOS transistor” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 15 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein a drain terminal of the NMOS transistor is electrically connected to the series resistor” in combination with the additionally claimed features, as are claimed by Applicant.

Re claim 16 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein a gate terminal of the PMOS transistor is electrically connected to the gate terminal of the NMOS transistor” in combination with the additionally claimed features, as are claimed by Applicant.

Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838